EXAMINER’S AMENDMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The proposed amendment after final rejection filed June 21, 2022 has been entered.  The substitute specification filed June 21, 2022 has been entered.
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Originally numbered claims 6, 9, and 10 (re-numbered claims 5, 8, and 9, respectively), amended on June 21, 2022, are re-presented in clean format without any other amendment:
6. (Previously Presented) The method of Claim 1, wherein said oxidized species of aflibercept comprises an amino acid sequence selected from an amino acid residue on a polypeptide as set forth in the group consisting of: SEQ ID NO.: 17, SEQ ID NO.: 19, SEQ ID NO.: 20, SEQ ID NO.: 21, SEQ ID NO.: 22, SEQ ID NO.: 23, SEQ ID NO.: 56, SEQ ID NO.: 64, SEQ ID NO.: 65, SEQ ID NO.: 68, and combinations thereof.
9. (Previously Presented) The method of Claim 6, wherein the b* value of aflibercept after step (d) is between 0.5 and 5, when the flowthrough fraction protein concentration is normalized to 5.0 g/L.  
10. (Previously Presented) The method of Claim 1, wherein the b* value of aflibercept after step (d) is between 1.5 and 5, when the flowthrough fraction protein concentration is normalized to 5.0 g/L.

	Originally numbered claims 22 and 25 (re-numbered claims 20 and 22, respectively) are amended as follows:
22. (Currently Amended) A method of preparing a prefilled syringe comprising aflibercept, 
(a) producing said aflibercept in a chemically defined media (CDM), wherein said aflibercept has a BY value of less than 5 when the concentration of aflibercept is normalized to 5 g/L protein concentration; 
(b) purifying said aflibercept by a process that includes the following chromatography steps to obtain aflibercept having a BY value of at least [[5:]] 5; 
(c) affinity chromatography; and 
(d) ion exchange chromatography, wherein the purified aflibercept has a BY value of at least 5 and wherein said aflibercept includes one of an oxidized histidine selected from the group consisting of His86, His 110, His145, His209, His95, Hisl9, His203, and a combination thereof, and an oxidized tryptophan selected from the group consisting of Trp58, Trp138, and combinations thereof.
25. (Currently Amended) The method of Claim 21, wherein said aflibercept comprises more than 1% oxidized histidine and tryptophan before purification and between 0.1% and 1% oxidized histidine and tryptophan after it is purified.
Authorization for this examiner’s amendment was given in an interview with Attorney Jonathan S. Caplan on June 28, 2022.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M (EST).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 28, 2022